DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to applicant’s arguments and amendments filed 1/21/2021, which are in response to USPTO Office Action mailed 10/22/2020. Applicant’s arguments have been considered with the results that follow: THIS ACTION IS MADE FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 7, 8-10, 14 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andrews et al. (US PGPUB No. 2019/0065459; Pub. Date: Feb. 28, 2019) in view of BAK et al. (US PGPUB No. 2014/0214425; Pub. Date: Jul. 31, 2014).

Regarding independent claim 1,
	Andrews discloses a processor-implemented method for NLP-based domain modeling, the method comprising: receiving, by a processor, a plurality of documents related to business requirements; See FIG. 3, (Disclosing a method for parsing data entry for features using natural language processing (NLP). The method including a step 302 of receiving a data entry.). Note [0020] wherein the data entries comprise user-created content including data from one or more regulations, policies, obligations, guidance, etc., i.e. business requirements.
parsing the received documents to extract business concepts based on sentence analysis utilizing an NLP technology; See FIG. 3, (Step 304 of the method comprising parsing the data entry by using natural language processing. Note [0020] where NLP may be used to analyze a data entry to identify unique concepts and link data sets that corresponding to unique concepts of the data entry, i.e. extracting business concepts. Further [0031] where a content analyzer uses NLP to identify specific features in a data entry by associating text or words from the reference corpus with specific labels, i.e. a sentence analysis.).
generating domain models based on the extracted business concepts; See FIG. 4 and Paragraph [0035], (FIG. 4 illustrates a data mapping between data entry 402 and data sets 406A, 406B of corpus data server 204, i.e. the data sets are domain models. Text fragments 404A, 404B and 404C are mapped to data sets 406A, 406B, i.e. generating the data sets, i.e. the domain models, using text fragments of a data entry, i.e. the extracted business concepts.).
and clustering the generated domain models into specific domains. See Paragraph [0037], (A clusterer component performs clustering of the datasets or generates clusters from the datasets based on features identified by the content analyzer, i.e. the clustering results in specific data sets based on features, i.e. clustering domain models into specific domains.).
Andrews does not disclose the step wherein a main domain model is determined, wherein the main domain model is connected to each of other generated domain models,
wherein each of the other generated domain models has a plurality of similar models;
BAK discloses the step wherein a main domain model is determined, wherein the main domain model is connected to each of other generated domain models, See FIG. 5 and Paragraph [0035], (FIG. 5 illustrates a hierarchical domain model comprising a plurality of domains 10, 20, 30, 40, 50, 60. The Root domain 60 is at the top of the hierarchy, i.e. a main domain model, and is connected to domains 10, 20, 30, 40, 50, i.e. the main domain model is connected to each of other generated domain models.).
wherein each of the other generated domain models has a plurality of similar models; See FIG. 5, (The hierarchical domain model comprises multiple tiers where each domain has connections to other domains based on their context, i.e. TV Channel domain 40 is connected with TV Device domain 30 and TV Program domain 10.
Andrews and BAK are analogous art because they are in the same field of endeavor, data processing using domain models. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Andrews to include the method of generating hierarchical domain models as disclosed by BAK. The hierarchical domain models of BAK allow for accurate contextual mapping of concepts related to a given knowledge base. While the examples provided in BAK relate to television elements, a hierarchical domain model may be generated, explored and/or analyzed for any context.

Regarding dependent claim 2,
As discussed above with claim 1, Andrews-BAK discloses all of the limitations.
	Andrews further discloses the step of determining relationships between the generated models; See Paragraph [0037], (The clusterer component performs clustering of datasets or generates clusters from the data sets based on features identified by a content analyzer. Data sets that share a degree of similarity in features are grouped according to clustering techniques, i.e. a degree of similarity is a relationship between models.)
	and linking models based on the determined relationships. See Paragraph [0037], (The clusterer component performs clustering of datasets or generates clusters from the data sets based on features identified by a content analyzer, i.e. clustering datasets based on similarities is equivalent to linking models based on relationships.)


Regarding dependent claim 3,
As discussed above with claim 1, Andrews-BAK discloses all of the limitations.
	Andrews further discloses the step of determining relevant attributes based on the parsed documents; See Paragraph [0028], (Features of a data entry may be compared with criteria by the content analyzer to determine whether the features match content contained in one or more data sets of the corpus data server, i.e. the matching process is determining relevant attributes.)
and attaching the determined relevant attributes to each generated model. See Paragraph [0028], (Disclosing matching features, i.e. attributes, of a data entry to criteria corresponding to the one or more data sets, i.e. attaching attributes to the models.). 

Regarding dependent claim 7,
	As discussed above with claim 1, Andrews-BAK discloses all of the limitations.
	Andrews further discloses the step wherein the plurality of the documents related to the business requirements are received from social media sites or user uploaded documents. See Paragraph [0020], (Data entries comprise user-created content comprising model rules including data from one or more regulations, policies, obligations, guidance, etc., i.e. documents related to business requirements are user-uploaded.)



Regarding independent claim 8,
	The claim is analogous to the subject matter of independent claim 1 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 9,
	The claim is analogous to the subject matter of dependent claim 2 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 10,
	The claim is analogous to the subject matter of dependent claim 3 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 14,
	The claim is analogous to the subject matter of dependent claim 7 directed to a computer system and is rejected under similar rationale.

Regarding independent claim 15,
	The claim is analogous to the subject matter of independent claim 1 directed to a non-transitory, computer readable medium and is rejected under similar rationale.

Regarding dependent claim 16,
	The claim is analogous to the subject matter of dependent claim 2 directed to a non-transitory, computer readable medium and is rejected under similar rationale.
Regarding dependent claim 17,
	The claim is analogous to the subject matter of dependent claim 3 directed to a non-transitory, computer readable medium and is rejected under similar rationale.

Claim 4, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andrews in view of BAK as applied to claim 1 above and further in view of Boguraev et al. (US PGPUB No. 2019/0057078; Pub. Date; Feb. 21, 2019).
Regarding dependent claim 4,
As discussed above with claim 1, Andrews-BAK discloses all of the limitations.
Andrews-BAK does not disclose the step of analyzing potential business domains based on relationships among the generated models;
and refining the business domains using references from knowledge data.
Boguraev discloses the step of analyzing potential business domains based on relationships among the generated models; See Paragraph [0019], (Disclosing a lexical analyzer for generating domain-specific parsing rules based on analyzing a domain-specific corpus, i.e. relationships among models, associated with a domain, i.e. analyzing domains based on relationships among information within the domain.).
and refining the business domains using references from knowledge data. See Paragraph [0018], (Disclosing a method for generating domain-specific parsing rules based on analyzing a domain-specific corpus associated with a domain. An example is provided where parsing rules are used to determine that particular terms frequently appear to modify a base term in a domain of medical terms, i.e. refining a domain using references to knowledge data from said domain.).
Andrews, BAK and Boguraev are analogous art because they are in the same field of endeavor, natural language processing. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Andrews-BAK to include the process of generating domain-specific parsing rules as described in Boguraev. Doing so would allow the method to provide a specific context for the information contained within a certain domain. The resulting improvement would be the ability to more accurately classify incoming information based on an evolving set of parsing rules achieved via machine learning techniques.

Regarding dependent claim 11,
	The claim is analogous to the subject matter of dependent claim 4 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 18,
	The claim is analogous to the subject matter of dependent claim 4 directed to a non-transitory, computer readable medium and is rejected under similar rationale.

Claim 5, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andrews in view of BAK as applied to claim 1 above and further in view of Petroni et al. (US PGPUB No. 2019/0012374; Pub. Date: Jan. 10, 2019).
Regarding dependent claim 5,
As discussed above with claim 1, Andrews-BAK discloses all of the limitations.
Andrews-BAK does not disclose the step of removing invalid models from the generated domain models.
Petroni discloses the step of removing invalid models from the generated domain models. See FIG. 15 and Paragraph [0200], (Disclosing a method for cross-media event linking via natural language processing. The method 1500 includes a step 15010 of removing clusters that are not relevant to current events, i.e. an invalid or otherwise un-needed model.)
Andrews, BAK and Petroni are analogous art because they are in the same field of endeavor, natural language processing. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Andrews-BAK to include the method of removing irrelevant or outdated clusters from a set of clusters as described by Petroni. Doing so would allow the method to remove unnecessary data from the data corpus, thereby ensuring only the most recent and relevant data is available for users.

Regarding dependent claim 12,
	The claim is analogous to the subject matter of dependent claim 5 directed to a computer system and is rejected under similar rationale.
Regarding dependent claim 19,
	The claim is analogous to the subject matter of dependent claim 6 directed to a computer system and is rejected under similar rationale.

Claim 6, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andrews in view of BAK as applied to claim 1 above and further in view of Tseng (US PGPUB No. 2018/0203936; Pub. Date: Jul. 19, 2018).
Regarding dependent claim 6,
As discussed above with claim 1, Andrews-BAK discloses all of the limitations.
Andrews-BAK does not disclose the step of generating trees or graphs based on the extracted concepts;
and saving the trees or the graphs in a database.
Tseng discloses the step of generating trees or graphs based on the extracted concepts; See Paragraph [0035], (Disclosing a social graph database including a plurality of nodes and edges comprising information for corresponding users or concepts, i.e. a graph based on concepts. Note [0014] wherein concept nodes are assigned and mapped according to natural language processing techniques, i.e. the graphs are based on NLP techniques including extraction as further described in Paragraph [0058].
and saving the trees or the graphs in a database. See Paragraph [0035], (Disclosing a social graph database including a plurality of nodes and edges comprising information for corresponding users or concepts, i.e. the graph is stored in a database.).
Andrews, BAK and Tseng are analogous art because they are in the same field of endeavor, natural language processing. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Andrews-BAK to include the method of generating and storing graphs as described by Tseng. Doing so would allow the system to store data relationships for further processing as required or requested by users. The resulting improvement would be the providing of a searchable or queryable index of nodes or edges as described in Paragraph [0036] of Tseng.

Regarding dependent claim 13,
	The claim is analogous to the subject matter of dependent claim 6 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 20,
	The claim is analogous to the subject matter of dependent claim 6 directed to a non-transitory, computer readable medium and is rejected under similar rationale.
/Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159                                                                                                                                                                                                        
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments necessitated the new grounds of rejection presented in this Office Action.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando M Mari whose telephone number is (571)272-2498.  The examiner can normally be reached on Monday-Friday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FMMV/Examiner, Art Unit 2159                                                                                                                                                                                                        /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159